Citation Nr: 1015233	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to December 
1998 and from February 2003 to July 2004.  She had additional 
active duty for training (ACDUTRA) and/or inactive duty for 
training (INACDUTRA) as a member of the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in New York, New York.

The Board notes that, with respect to the Veteran's 
psychiatric disorder, she initially claimed service 
connection for depression; her claim for service connection 
for a mood disorder was denied in the decision appealed 
herein.  Subsequently, the Veteran filed another claim for 
service connection for various anxiety disorders.  Although 
the claims file does not indicate that the Veteran appealed 
the denial of service connection for her alleged anxiety 
disorders, the current appeal must be deemed to include all 
psychiatric disorders that could be productive of the 
Veteran's symptoms, inclusive of both any mood and/or anxiety 
disorder that the Veteran presently experiences.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 9 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required with 
respect to each of the issues now on appeal.  

First, the claims file indicates that the RO was unable to 
obtain a copy of the Veteran's service treatment records; as 
a result the Veteran obtained her medical records and 
submitted them to the RO.  It is unclear whether these 
records are complete.  For instance, the Veteran references 
receiving mental health treatment which she was serving, 
including at Fort Dix and at Fort Bragg, but there are no 
records pertaining to this alleged treatment.  It is also 
unclear whether all of the treatment records pertaining to 
the Veteran's service in Kuwait are of record.  While the 
Veteran indicated that she went to sick call approximately 10 
times while in Kuwait on her post-deployment questionnaire, 
this is not shown in the service treatment records that are 
currently in the claims file.  For this reason, the Board 
finds that the RO should make a further attempt to obtain a 
complete copy of the Veteran's service treatment records.  To 
the extent appellant has additional records she did not 
submit, she should submit those to speed up review of the 
claims.

Second, the Veteran contends that her back was injured in a 
motor vehicle accident that occurred while she was driving to 
duty on a drill weekend.  There is also a history of back 
pain secondary to a pregnancy.  While documentation 
pertaining to her physical evaluation board (PEB) indicated 
that the Veteran's assertion in this regard was not 
substantiated, there is also a line of duty determination 
(LOD), apparently prepared a few years after the fact, which 
indicates that the Veteran was in fact on her way to drill 
when she was in the car accident.  Due to this conflicting 
information, the RO should take appropriate action to 
determine whether the weekend of March 10, 2001, when the 
Veteran got into a motor vehicle accident, was in fact a 
drill weekend and, if so, whether this weekend duty consisted 
of  ACDUTRA or INACDUTRA.   

The Board also finds that additional medical opinions are 
necessary herein to get a current disability picture and for 
diagnostic clarification.  Specifically, with respect to the 
VA mental disorders examination, the examiner concluded that 
the Veteran had a genetic predisposition towards the 
development of psychiatric difficulties and that her mood 
disorder, or a precursor thereto, likely onset prior to her 
service.  However, he also indicated that the Veteran's 
deployment appeared to have precipitated her first severe and 
sustained depressive episode and her first "clearly 
delineated" hypomanic episode.  Thus, it is unclear whether 
the examiner is indicating that the Veteran had a preexisting 
psychiatric disorder that was permanently aggravated by her 
service.  He does not express a finding that the disorder 
preexisted the Veteran's service with the requisite degree of 
certainty, and it is unclear whether such disorder was 
permanently, as opposed to temporarily, aggravated thereby. 

With respect to the spine examination, the examiner diagnosed 
chronic back pain, in remission, found no objective evidence 
of a current back disability, and opined that it was as least 
as likely as not that the Veteran's back pain was aggravated 
by her military service.  He did not provide any explanation 
for his opinion that the Veteran's pain was aggravated by her 
service.  "Chronic back pain" is not a diagnosis that is 
subject to service connection.  However, insofar as the 
Veteran's back pain was of sufficient severity to cause her 
to be medically separated from the Army Reserves, and she 
was, at times while in the Reserves, diagnosed with low back 
disorders including sacroilitis and sacroiliac joint 
dysfunction and did, at times, exhibit joint tenderness, the 
Board is of the opinion that further examination is necessary 
to determine whether the Veteran does, in fact, have a back 
disability and, if so, whether this disability was caused or 
permanently aggravated by the Veteran's service.   

Finally, with respect to the gastrointestinal examination, 
the Board finds that it is internally inconsistent.  The 
examiner diagnosed gastroesophogeal reflux disease (GERD) and 
peptic ulcer disease, but then stated that the Veteran did 
not have any organic gastrointestinal disease but rather most 
likely experienced functional dyspepsia.  This discrepancy 
needs to be resolved.  Furthermore, the examiner did not 
provide an opinion as to whether any gastrointestinal 
disorder that the Veteran presently had was caused or 
aggravated by her service.  Instead, he stated that he could 
not speculate as to the condition of her service treatment 
records.  While an examiner my decline to provide an opinion 
as to the likely origin or a medical disorder if he or she 
cannot do so without resort to undue speculation, he or she 
must explain why this is the case.  Furthermore, the 
examiner's opinion should address the relationship of the 
disease or injury to service, not speculation concerning the 
condition of the Veteran's service treatment records. 



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain a 
complete copy of the Veteran's service 
treatment records from appropriate 
sources.  The RO/AMC should also 
specifically request any service mental 
health treatment records.  If no 
additional records are obtained, the 
RO/AMC note this in the claims file and 
should fully document the actions taken in 
attempting to obtain the records.  If 
appellant has any additional treatment 
records she did not submit, she is 
requested to submit those records in order 
to speed up the review of the claim.

2.  The RO/AMC should contact the 
Veteran's Army Reserve unit, or another 
appropriate source, and verify whether the 
Veteran had ACDUTRA or INACDUTRA on or 
around March 10, 2001.  The specific dates 
of such service, including any authorized 
travel time, should be documented in the 
claim file. 

3.  The Veteran should be asked to 
identify any additional treatment that she 
received for her psychiatric disorder, low 
back pain, or gastrointestinal 
difficulties.  Based on her response, all 
identified treatment records should be 
obtained and associated with the claims 
file.  If records are identified but 
cannot be obtained, the unavailability of 
the records should be documented in the 
claims file.

4.  The Veteran should then be scheduled 
for a VA examination of her spine to 
determine whether she currently has any 
back or spine disability that is 
productive of her claimed low back pain.  
If a low back disability is diagnosed, the 
examiner should provide an opinion as to 
(a) whether such disorder was at least as 
likely as not (at least 50 percent likely) 
caused by the March 10, 2001 motor vehicle 
accident, and (b) whether such disorder 
was at least as likely as not (at least 50 
percent likely) permanently aggravated by 
the Veteran's subsequent military service.  
The examiner should fully explain the 
rationale for his or her conclusions.  If 
he or she cannot answer one or both of the 
above questions without undue speculation, 
he or she should fully explain why this is 
the case in his or her report.

5.  The Veteran should also be scheduled 
for a gastrointestinal examination to 
determine whether she has any current 
gastrointestinal disorder.  If a 
gastrointestinal disorder is diagnosed, 
the examiner should indicate whether it at 
least as likely as not (at least 50 
percent likely) onset during her service, 
or was caused or permanently aggravated by 
her service.  The examiner should fully 
explain the rationale for his or her 
conclusions.  If the examiner cannot 
provide the requested opinion without 
resorting to undue speculation, he or she 
should fully explain why this is the case 
in his or her report.  

6.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should provide an opinion as to what, if 
any, psychiatric disorder the Veteran 
currently has.  If a psychiatric disorder 
is diagnosed, the examiner should opine 
whether it is as likely as not (at least 
50 percent likely) that such disorder (a) 
onset during the Veteran's service, (b) 
was caused by her service, or (c) was 
permanently aggravated by her service.  In 
determining whether the Veteran had a 
mental disorder that preexisted either of 
her periods of active service, the 
examiner is advised that such disorder may 
be deemed to have preexisted service only 
if it clearly and unmistakably existed 
prior to either of the Veteran's periods 
of active service (June 1998 to December 
1998 and May 2003 to July 2004).  The 
examiner should fully explain his or her 
conclusions.  If the examiner cannot 
provide the requested opinion without 
resorting to undue speculation, he or she 
should fully explain why this is the case 
in his or her report.  

7.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

